TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00155-CV



                              City of Bee Cave, Texas, Appellant

                                                 v.

                              AusPro Enterprises, L.P., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
         NO. D-1-GN-11-003892, HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION

               Appellant has filed an unopposed motion to dismiss its appeal, explaining that

the parties have settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                                      ____________________________________

                                                      David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed on Appellant’s Motion

Filed: September 13, 2012